First of all, I should like to
extend to the President of the General Assembly at this
forty-eighth session my sincere congratulations on his
election. He was unanimously supported for this position
because of his excellent qualities; and his election is also a
tribute to his country, Guyana.
Mr. Boutros Boutros-Ghali, our Secretary-General, also
deserves our wholehearted thanks and appreciation for his
constant and resolute efforts in implementing the decisions
of our Organization and applying the principles of our
Charter.
The already very broad universality of the United
Nations has been further strengthened - and I welcome this -
with the admission of six new countries: the Czech
Republic, the Slovak Republic, Eritrea, The Former
Yugoslav Republic of Macedonia, Monaco and Andorra.
Mr. Willy Claes, the Belgian Minister for Foreign
Affairs, yesterday expressed the views of the European
Community and its member States. I shall therefore be able
in this statement to focus on a few matters of particular
concern to my Government.
Three years ago, from this very rostrum, we welcomed
the end of the East-West confrontation and its corollary, the
end of the threat of nuclear annihilation. Throughout the
world, democracy and respect for the state of law were
progressing in a most encouraging way. But given
developments in the last few years, it would seem that we
should somehow dampen our enthusiasm.
Changes in the balance of forces between the Powers
that dominated the old order have allowed nationalism and
regionalism to develop. In some cases, this has led to the
destabilization of entire regions following upon rivalries
between neighbors, ethnic tension and religious fanaticism.
Nationalism is of course not in and of itself evil. It is
in some sense a logical manifestation of feelings of pride
and self-confidence which can finally express themselves
after long years of oppression during which free speech was
forcibly repressed.
But once the legitimate expression of this regained
pride of a people is transformed into open hostility towards
everything that is different, then nationalism carries within
itself the seeds of grave danger.
Extreme nationalism can be seen in many places,
whether it be in the territory of the former Soviet Union or
the former Yugoslavia, where it has found its most
intolerable expression. It leads to explosions of violence,
armed aggression, acts of terrorism and unspeakable
suffering for the civilian populations.
Forty-eighth session - 29 September l993 31
Ethnic conflicts are proliferating in all regions of the
world. In Western Europe itself, it can be seen in the
resurgence of racist and xenophobic incidents.
As a challenge to the primacy of law and to respect for
human rights, extreme nationalism constitutes a threat to the
international order.
A clear and coherent strategy is necessary to respond to
this challenge.
First of all, education with regard to tolerance should be
renewed; and, secondly, legal protection for minorities must
be ensured.
The principles and rules drawn up in this area by the
Council of Europe and the Conference on Security and
Cooperation in Europe might suggest some solutions. New
instruments are to be defined next week at the summit of the
Council of Europe. The plan for stability in Europe is part
of this same approach.
Thirdly - and this is the most important action to be
taken - we must do everything possible at the national,
regional and international levels to strengthen
democratization and to promote protection for human rights.
It is on the basis of these principles, focused on the free
expression of peoples and the development of democratic
structures, that the United Nations has proposed solutions
and agreements to resolve the conflicts which are being
submitted to it in ever-increasing numbers.
The Government of Luxembourg expresses its deep
satisfaction over the agreement on mutual recognition and
the agreement on the autonomy of occupied territories
concluded between Israel and the Palestinian Liberation
Organization.
We should like to pay tribute to those who forged the
agreements, in particular Prime Minister Rabin, his Foreign
Minister Peres and President Arafat. They have given the
world a lesson in courage and clarity of vision and in
political realism as well.
The developments we have witnessed are of a historic
significance comparable to that of the collapse of the Berlin
Wall. They fundamentally change the facts of the Middle
East; they have launched a process of reconciliation in order
to put an end to an explosive, untenable and unjust situation.
In a region devastated by more than 40 years of war,
violence and hatred, a window is now opening on a more
peaceful and democratic future. The still fragile dynamic
that has been created must be strengthened without delay.
This can first be achieved by the conclusion of peace
agreements between Israel and its neighbours: Lebanon,
Jordan and Syria. The Government of Luxembourg
encourages the leaders concerned to overcome the last
obstacles and to open the way to normalization of their
relations with Israel.
The Israelis and the Palestinians must then act together
and in good faith, with the solidarity of the regional and
international community to implement successfully the
agreement on autonomy in the occupied territories, the first
step towards a comprehensive settlement. The first
contributor of funds, the European Community and its
member States, is prepared to increase cooperation on behalf
of a population that must be helped to emerge from poverty
and build a more dignified and prosperous future. Our
Government will participate fully in that effort.
Thanks to the United Nations, peace was restored in
Namibia and Nicaragua three years ago.
Today in Cambodia the effort led by the United Nations
has enabled the people of an ancient culture, humiliated by
decades of bloody oppression and foreign occupation, to
participate on a mass scale in free and open elections. By
consolidating a State of law and national reconciliation, the
country will be able to rebuild itself.
In Haiti a firm policy of close cooperation between the
United Nations and the Organization of American States
(OAS) has led to an agreement which provides for the
restoration of democracy.
In El Salvador the assistance of the United Nations was
decisive in putting an end to the civil war and recommencing
the construction of a civilian society and the process of
national reconciliation. Free elections in which all
Salvadorians will be able to participate are to be held next
year.
In Somalia, however, intervention by the United
Nations has demonstrated the limits of armed intervention in
a tribal civil war in the absence of a political agreement and
a cease-fire. Nevertheless, the difficulties encountered in
Mogadishu should not make us forget that the United
Nations made an essential contribution to combating the
famine.
32 General Assembly - Forty-eighth session
In South Africa further decisive progress is being made
towards the definitive abolition of apartheid. I welcome the
agreement on setting up a transitional body to draw up a
provisional Constitution and prepare for free elections in
April 1994. Only a shared determination and close
cooperation between all the parties will make it possible to
stop the deadly violence which continues to kill and which
jeopardizes the process of reconciliation.
Significant progress towards restoring democracy and
towards national reconciliation has also been made in other
countries in Central America and in Africa.
Those achievements, however imperfect, are
encouraging, and demonstrate the role that our Organization
can play in preserving peace and consolidating democratic
regimes.
The situation in the former Yugoslavia is still extremely
disturbing. Every day we see on television the barbarism
that accompanies "ethnic cleansing" and the bloodstained
dismemberment of Bosnia and Herzegovina -a country which
was once an example of ethnic and religious coexistence.
The agreement between the three Bosnian parties,
which has yet to be finalized, is admittedly complex and far
from perfect. Yet it has the merit of opening up the
prospect of putting an end to terror and violence. It offers
a comprehensive arrangement for emerging from the crisis.
Its success, which is far from being assured, presupposes a
real desire on the part of the three parties to reach agreement
and to carry out and abide by what is signed. The European
Community and its member States, where necessary assisted
by the Western European Union (WEU), are ready to
contribute to implementation of the agreement, in
cooperation with the United Nations, the North Atlantic
Treaty Organization (NATO) and the Conference on Security
and Cooperation in Europe (CSCE). Sanctions could be
lifted when the various Security Council resolutions on the
former Yugoslavia have been implemented and when a
satisfactory solution to the problem of minorities has been
found.
Overall, our Organization’s peace-keeping activities
have reached an unprecedented level. Almost 80,000 Blue
Helmets, military and civilian, are in the field in an
unparalleled number of humanitarian missions and peace-
keeping operations. I pay tribute to all those who serve the
cause of peace and in particular to those who have lost their
lives during these actions. We have a duty to ensure better
security for personnel.
Luxembourg, itself born as a modern State of an
international treaty guaranteed by the Powers of the time, is
particularly sensitive to the need for security and the need to
preserve the peace. It has therefore contributed actively to
United Nations peace-keeping operations, sending military
personnel and making suitable financial contributions. My
Government intends to continue this cooperation in the
future.
Luxembourg also firmly supports the efforts to step up
United Nations activities in the area of preventive
diplomacy. These efforts must be increased. Measures such
as fact-finding missions, the use of rapid alert systems, the
establishment of a rapid deployment group, and a
reinforcement of the roles of regional organizations could all
be very useful in preventing conflict. Once a conflict has
been unleashed it requires a much more costly intervention
to ensure the restoration of peace.
New cooperation is developing between the United
Nations and regional organizations, which will increasingly
be called upon to carry out peace-keeping functions at their
level or to support and supplement United Nations activities
in the area of collective security. The WEU, of which my
country currently holds the presidency, is in the course of
defining its role in peace-keeping operations. NATO and the
CSCE are doing likewise.
The preservation of peace and the promotion of
democracy and the rule of law go hand in hand with the
protection of human rights.
Over the years, our Organization has succeeded in
developing and progressively codifying human rights. But
that is not enough; we must also see to it that these rights
are better respected. The annual reports of organizations
involved in the defence of human rights show that we are
still far from attaining that objective.
We are pleased that the Vienna Conference on Human
Rights allowed encouraging progress to be made. The
universality of human rights was clearly affirmed. Specific
proposals were made for ensuring broader knowledge of
human rights, promoting them and respecting them. It is
now for this Assembly to approve those proposals, including
the establishment of a High Commissioner for Human
Rights.
There is an indissoluble link between respect for human
rights and the promotion of democracy. Within the United
Nations system this link takes concrete form in the
Organization’s growing activities in the area of technical
Forty-eighth session - 29 September l993 33
assistance and international supervision of electoral
processes. I support the proposals by our Secretary-General
to broaden these support activities to include the
establishment of a free press, political parties and an
independent judiciary.
In this context, I welcome the decision taken by
President Yeltsin to organize free elections in order to ensure
democratic legitimacy for all State bodies in Russia.
The United Nations must also increase its activities in
the economic, social and environmental areas. This will also
require the continued courageous reform of its structures and
working methods.
We can have no lasting peace while peoples are
subjected to abject poverty and famine and while they have
no hope for progress towards greater justice and equality.
Cooperation and trade: these are the two foci of a single
policy, which must be followed. In the past few years my
Government has doubled the aid it designates for
development and cooperation. We are in favour of the swift
conclusion of a balanced agreement in the General
Agreement on Tariffs and Trade (GATT). Such an
agreement can provide at the world level a new impetus to
trade and economic relations.
Following the Rio Conference on Environment and
Development, the new Commission on Sustainable
Development must be determined to ensure that the
commitments entered into at that Conference are followed
up.
The world’s population has more than doubled over the
past 40 years and according to estimates will double again
in the next 30 years. The international community must
engage in a thorough analysis of the consequences of that
level of growth - for example, the problems of refugees,
urban concentration, and the enormous constraints in the
areas of food, housing, health and education. That is why
the Conference on Population and Development to be held
in Cairo in 1994 has such importance.
It is not surprising that social problems are becoming
increasingly important at a time when many economies are
facing difficult adjustment processes and others are carrying
out a delicate transition from a planned economy to a market
economy. Moreover, all recently published reports confirm
that there is a disturbing increase in the gap between the
richest sectors and the poorest sectors of populations, both
within countries and between countries.
The World Summit for Social Development which will
take place in 1995 will, if it is adequately prepared, offer the
international community an opportunity to develop a strategy
to combat poverty and to ensure the better distribution of
wealth.
More than a year ago the Secretary-General issued his
report "An Agenda for Peace", which was designed to
strengthen the Organization’s capacities in the area of
preventive diplomacy and the maintenance and restoration of
peace. Some of the proposals it contains are already being
applied in practice, but others are still pending. We hope
that the current review of the Agenda will lead to specific
results that can meet the Organization’s needs.
Reform of the Security Council is a delicate issue
which touches on the very heart of international post-war
cooperation. The Council has now been in operation for
50 years, and the time has come to have a candid and in-
depth discussion of the question. The fiftieth anniversary of
the Organization in 1995 could offer us a good opportunity
to do this.
The second crisis facing the United Nations - and this
point has been emphasized in all the statements made here
so far - is the chronic budget deficit. To put it bluntly, the
United Nations is bordering on insolvency. This is all the
more astonishing in that the annual budget of the
Organization is about the same as that of a medium-sized
city.
The legal obligation that binds all Member States
makes it incumbent on them to pay their financial
contributions in full and at the proper time. The credibility
and the operational capacity of the United Nations depend on
this.
In conclusion, let me turn to an old Europe.
In building European union the members of the
European Community have tried to seize an unprecedented
opportunity for the entire continent to achieve a truly unified
Europe, a Europe of countries that have often made war
against each other in the past.
Without denying the current difficulties, I believe that
the process of integration being carried out by the European
Community can serve as the inspiration for initiatives for
regional integration in Asia, Africa and Latin America.
European unification was thought up and implemented
on the basis of principles that are still fully valid:
reconciliation between peoples that only yesterday were
34 General Assembly - Forty-eighth session
enemies; broad-ranging political, economic, commercial and
cultural cooperation; and the development of a social model
based on pluralistic democracy, the market economy and
solidarity. Such a model guarantees justice and social
cohesion even if we are never able to make it perfect and it
must be constantly adjusted.
It is on the basis of these common values that all the
peoples of Europe can, for the first time in their history,
build their future together. I believe that at the world level
also, thanks to concerted international action, we will be in
a better position to overcome the obstacles to peace and to
create a world order that is more democratic, more tolerant,
more just and more social - in a word, more in keeping with
the spirit of the Charter of the United Nations.
